COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-293-CV
 
THE STATE OF TEXAS                                                         APPELLANT
 
                                                   V.
 
JOSEPH T. REED                                                                    APPELLEE
                                               ----------
             FROM THE 30TH DISTRICT COURT OF
WICHITA COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss For Mootness.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.3(a), 43.2(f); State Farm Mut. Auto
Ins. Co. v. Smith, No. 02-03-00046-CV, 2003 WL 22071455, at * 1 (Tex. App.CFort
Worth Aug. 29, 2003, no pet.)(mem. op.).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
 
DELIVERED:  November 25, 2009




[1]See Tex. R. App. P. 47.4.